 



Exhibit 10.9
Restricted Unit Grant
under the
EPCO, Inc. 2006 TPP Long-Term Incentive Plan

     
Date of Grant:
                                          
 
   
Name of Grantee:
                                          
 
   
Number of Units Granted:
                      
 
   
Restricted Unit Grant Number:
  R06-                    

     EPCO, Inc. (the “Company”) is pleased to inform you that you have been
granted the number of Restricted Units set forth above under the EPCO, Inc. 2006
TPP Long-Term Incentive Plan (the “Plan”). A Restricted Unit is a Unit of TEPPCO
Partners, L.P. (the “Partnership”) that is subject to the forfeiture and
non-transferability provisions set forth below in this Agreement (the
“Restrictions”). The terms of the grant are as follows:
     1. The Restricted Units shall become fully vested, i.e., not restricted, on
the earlier of (i) the fourth anniversary of the Date of Grant set forth above
(the “Vesting Date”) or (ii) a Qualifying Termination (as defined below). In the
event your employment with the Company and its Affiliates is terminated prior to
the Vesting Date for any reason other than as provided in Section 4 below, the
Restricted Units shall automatically and immediately be forfeited and cancelled
without payment on the date of such termination of employment.
     2. The Restricted Units will be evidenced, at the sole option and in the
sole discretion of the Committee, either (i) in book-entry form in your name in
the Unit register of the Partnership maintained by the Partnership’s transfer
agent or (ii) a unit certificate issued in your name. You shall have voting
rights and shall be entitled to receive all distributions made by the
Partnership on such Restricted Units free and clear of any Restrictions. If the
Restricted Units are evidenced by a certificate, the certificate shall bear the
following legend:
     The Units evidenced by this certificate have been issued pursuant to an
agreement made as of                     , 200   , a copy of which is attached
hereto and incorporated herein, between the Company and the registered holder of
the Units, and are subject to forfeiture to the Company under certain
circumstances described in such agreement. The sale, assignment, pledge or other
transfer of the shares of Units evidenced by this certificate is prohibited
under the terms and conditions of such agreement, and such Units may not be
sold, assigned, pledged or otherwise transferred except as provided in such
agreement.
     The Company may cause the certificate to be delivered upon issuance to the
Secretary of the Company as a depository for safekeeping until the forfeiture
occurs or the Restrictions lapse pursuant to the terms of this Agreement. Upon
request of the Company, you shall deliver to the Company a unit power, endorsed
in blank, relating to the Restricted Units then subject to the Restrictions.
Upon the lapse of the Restrictions without forfeiture, the Company shall, upon
your request, cause a certificate or certificates to be issued without legend in
your name evidencing the Restricted Units.
     3. None of the Restricted Units are transferable (by operation of law or
otherwise) by you, other than by will or the laws of descent and distribution.
If, in the event of your divorce, legal separation or other dissolution of your
marriage, your former spouse is awarded ownership of, or an interest in, all or
part of the Restricted Units granted hereby to you (the “Awarded Units”), the
Awarded Units shall automatically and immediately be forfeited and cancelled
without payment on such date.
     4. If your employment with the Company and its Affiliates is terminated (a
“Qualifying Termination”) due to your (i) death, (ii) being disabled and
entitled to receive long-term disability benefits under the Company’s long-term
disability plan or (iii) retirement with the approval of the Committee on or
after reaching age 60, the Restricted Units shall automatically vest in full
upon such termination.

 



--------------------------------------------------------------------------------



 



     5. In the event your employment with the Company and its Affiliates
terminates for any reason other than as provided in Section 4 above, your
Restricted Units automatically shall be forfeited without payment on such
termination.
     6. Nothing in this Agreement or in the Plan shall confer any right on you
to continue employment with the Company or its Affiliates or restrict the
Company or its Affiliates from terminating your employment at any time.
Employment with an Affiliate shall be deemed to be employment with the Company
for purposes of the Plan. Unless you have a separate written employment
agreement with the Company or an Affiliate, you are, and shall continue to be,
an “at will” employee.
     7. To the extent that the grant or vesting of a Restricted Unit results in
the receipt of compensation by you with respect to which the Company or an
Affiliate has a tax withholding obligation pursuant to applicable law, unless
you make other arrangements that are acceptable to the Company or such
Affiliate, you must deliver to the Company or the Affiliate such amount of money
as the Company or the Affiliate may require to meet its tax withholding
obligations under such applicable law. No issuance of an unrestricted Unit shall
be made pursuant to this Agreement until you have paid or made arrangements
approved by the Company or the Affiliate to satisfy in full the applicable tax
withholding requirements of the Company or Affiliate.
     8. Notwithstanding any other provision of this Agreement, the Company shall
not be obligated to deliver to you any unrestricted Units if counsel to the
Company determines such delivery would violate any law or regulation of any
governmental authority or agreement between the Company or the Partnership and
any national securities exchange upon which the Units are listed or any policy
of the Company or any Affiliate of the Company.
     9. These Restricted Units are subject to the terms of the Plan, which is
hereby incorporated by reference as if set forth in its entirety herein,
including, without limitation, the ability of the Company, in its discretion, to
amend your Restricted Unit award without your approval. In the event of a
conflict between the terms of this Agreement and the Plan, the Plan shall be the
controlling document. Capitalized terms that are used, but are not defined, in
this Option grant award have the respective meanings provided for in the Plan.
The Plan, as in effect on the Date of Grant, is attached hereto as Exhibit A.

            EPCO, INC.
      By:           [Name, Title]             

-2-



--------------------------------------------------------------------------------



 



Exhibit A
EPCO, INC.
2006 TPP LONG-TERM INCENTIVE PLAN
     SECTION 1. Purpose of the Plan. The EPCO, Inc. 2006 TPP Long-Term Incentive
Plan, as established hereby (the “Plan”), is intended to promote the interests
of EPCO, Inc., a Texas corporation (the “Company”), TEPPCO Partners, L.P., a
Delaware limited partnership (the “Partnership”) and Texas Eastern Products
Pipeline Company LLC, the general partner of the Partnership (“General
Partner”), by encouraging directors and employees of the Company and its
Affiliates who perform services for the Partnership, General Partner or their
Affiliates to acquire or increase their equity interests in the Partnership and
to provide a means whereby they may develop a sense of proprietorship and
personal involvement in the development and financial success of the
Partnership, and to encourage them to remain with the Company and its Affiliates
and to devote their best efforts to the Company, the General Partner and the
Partnership.
     SECTION 2. Definitions.
     As used in the Plan, the following terms shall have the meanings set forth
below:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Award” means an Option, Unit Appreciation Right, a Restricted Unit, a
Phantom Unit or DER granted under the Plan.
     “Board” means the Board of Directors of the Company.
     “Committee” means the Audit and Conflicts Committee of the Board of
Directors of the General Partner.
     “DER” means a contingent right to receive an amount of cash equal to all or
a designated portion (whether by formula or otherwise) of the cash distributions
made by the Partnership with respect to a Unit during a specified period.
     “Director” means a “non-employee director,” as defined in Rule 16b-3, of
the General Partner.
     “Employee” means any employee of the Company or an Affiliate.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means the closing sales price of a Unit on the
applicable date (or if there is no trading in the Units on such date, on the
next preceding date on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee). In the event
Units are not publicly traded at the time a determination of Fair Market Value
is required to be made hereunder, the determination of Fair Market Value shall
be made in good faith by the Committee.
     “Option” means an option to purchase Units granted under the Plan.
     “Participant” means any Employee or Director granted an Award under the
Plan.
     “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or political subdivision thereof or
other entity.

-3-



--------------------------------------------------------------------------------



 



     “Phantom Unit” means a notional or phantom unit granted under the Plan
which upon vesting entitles the holder to receive one Unit upon vesting.
     “Restricted Unit” means a Unit granted under the Plan that is subject to
forfeiture provisions and restrictions on its transferability.
     “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.
     “SEC” means the Securities and Exchange Commission, or any successor
thereto.
     “Unit” means Unit of the Partnership.
     “Unit Appreciation Right” or “UAR” means an Award that, upon exercise or
vesting, as provided in the Award agreement, entitles the holder to receive the
excess, or such designated portion of the excess not to exceed 100%, of the Fair
Market Value of a Unit on the exercise or vesting date, as the case may be, over
the exercise or grant price established for such Unit Appreciation Right. Such
excess may be paid in cash and/or in Units as determined by the Committee in its
discretion.
     SECTION 3. Administration. The Plan shall be administered by the Committee.
A majority of the Committee shall constitute a quorum, and the acts of the
members of the Committee who are present at any meeting thereof at which a
quorum is present, or acts unanimously approved by the members of the Committee
in writing, shall be the acts of the Committee. Subject to the terms of the Plan
and applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Units to be
covered by Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled, exercised, canceled, or forfeited; (vi) interpret and administer the
Plan and any instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, the Partnership, any Affiliate, any Participant,
and any beneficiary thereof.
     SECTION 4. Units Available for Awards.
          (a) Units Available. Subject to adjustment as provided in
Section 4(c), the number of Units with respect to which Awards may be granted
under the Plan is 5,000,000. To the extent an Award is forfeited or otherwise
terminates or is canceled without the delivery of Units, then the Units covered
by such Award, to the extent of such forfeiture, termination or cancellation,
shall again be Units with respect to which Awards may be granted. If any Award
is exercised and less than all of the Units covered by such Award are delivered
in connection with such exercise, then the Units covered by such Award which
were not delivered upon such exercise shall again be Units with respect to which
Awards may be granted. Units withheld to satisfy tax withholding obligations of
the Company or an Affiliate shall not be considered to have been delivered under
the Plan for this purpose.
          (b) Sources of Units Deliverable Under Awards. Any Units delivered
pursuant to an Award shall consist, in whole or in part, of Units acquired in
the open market, from any Affiliate (including, without limitation, the
Partnership) or other Person, or any combination of the foregoing, as determined
by the Committee in its discretion. If, at the time of exercise by a Participant
of all or a portion of such Participant’s Award, the Company determines to
acquire Units in the open market and the Company is prohibited, under applicable
law, or the rules and/or regulations promulgated by the Securities and Exchange
Committee or the New York Stock Exchange or the policies of the Company or an
Affiliate, from acquiring Units in the open market, delivery of any Units to the

-4-



--------------------------------------------------------------------------------



 



Participant in connection with such Participant’s exercise of an Award may be
delayed until such reasonable time as the Company is entitled to acquire, and
does acquire, Units in the open market.
          (c) Adjustments. In the event the Committee determines that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Partnership, issuance of warrants or other rights to
purchase Units or other securities of the Partnership, or other similar
transaction or event affects the Units such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Units (or other securities or property) with
respect to which Awards may be granted, (ii) the number and type of Units (or
other securities or property) subject to outstanding Awards, and (iii) the grant
or exercise price with respect to any Award; provided, that the number of Units
subject to any Award shall always be a whole number.
     SECTION 5. Eligibility. Any Employee or Director who performs services for
the Partnership or the General Partner shall be eligible to be designated a
Participant.
     SECTION 6. Awards.
          (a) Options. The Committee shall have the authority to determine the
Employees and Directors to whom Options shall be granted, the number of Units to
be covered by each Option, the exercise price therefor and the conditions and
limitations applicable to the exercise of the Option, including the following
terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions or intent of the
Plan.
     (i) Exercise Price. The purchase price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted, but may
not be less than 100% of the Fair Market Value per Unit as of the date of grant.
     (ii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, and the method or
methods by which any payment of the exercise price with respect thereto may be
made or deemed to have been made, which may include, without limitation, cash,
check acceptable to the Company, a “cashless-broker” exercise (through
procedures approved by the Company), other property or any combination thereof,
having a value on the exercise date equal to the relevant exercise price.
     (iii) Term. Each Option shall expire as provided in the grant agreement for
such Option.
          (b) Restricted Units. The Committee shall have the authority to
determine the Employees and Directors to whom Restricted Units shall be granted,
the number of Restricted Units to be granted to each such Participant, the
period and the conditions under which the Restricted Units may become vested or
forfeited, which may include, without limitation, the accelerated vesting upon
the achievement of specified performance goals or other criteria, and such other
terms and conditions as the Committee may establish with respect to such Award,
including whether any distributions made by the Partnership with respect to the
Restricted Units shall be subject to the same forfeiture and other restrictions
as the Restricted Unit. If distributions are so restricted, such distributions
shall be held by the Company, without interest, until the Restricted Unit vests
or is forfeited with the retained distributions then being paid or forfeited at
the same time, as the case may be. Absent such a restriction on distributions in
the grant agreement, Partnership distributions shall be paid currently to the
holder of the Restricted Unit without restriction.
          (c) Phantom Units. The Committee shall have the authority to determine
the Employees and Directors to whom Phantom Units shall be granted, the number
of Phantom Units to be granted to each such Participant, the period during which
the Award remains subject to forfeiture, the conditions under which the

-5-



--------------------------------------------------------------------------------



 



Phantom Units may become vested or forfeited, and such other terms and
conditions as the Committee may establish with respect to such Award.
          (d) DERs. The Committee shall have the authority to determine the
Employees and Directors to whom DERs shall be granted, the number of DERs to be
granted to each such Participant, the period during which the Award remains
subject to forfeiture, the limits, if any, or portion of a DER that is payable,
the conditions under which the DERs may become vested or forfeited, and such
other terms and conditions as the Committee may establish with respect to such
Award.
          (e) UARs. The Committee shall have the authority to determine the
Employees and Directors to whom UARs shall be granted, the number of Units to be
covered by each grant, the exercise price therefor and the conditions and
limitations applicable to the exercise of the UAR, and such additional terms and
conditions as the Committee may establish with respect to such Award.
          (f) General.
     (i) Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.
     (ii) Limits on Transfer of Awards.
     (A) Each Option shall be exercisable only by the Participant during the
Participant’s lifetime, or by the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.
     (B) No Award and no right under any such Award may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Participant
otherwise than by will or by the laws of descent and distribution and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.
     (iii) Unit Certificates. All certificates for Units or other securities of
the Partnership delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
     (iv) Consideration for Grants. Awards may be granted for no cash
consideration payable by a Participant or for such consideration payable by a
Participant as the Committee determines including, without limitation, services
or such minimal cash consideration as may be required by applicable law.
     (v) Delivery of Units or other Securities and Payment by Participant of
Consideration. No Units or other securities shall be delivered pursuant to any
Award until payment in full of any amount required to be paid pursuant to the
Plan or the applicable Award grant agreement (including, without limitation, any
exercise price or required tax withholding) is received by the Company. Such
payment may be made by such method or methods and in such form or forms as the
Committee shall determine, including, without limitation, cash, withholding of
Units, “cashless-broker” exercises with simultaneous sale, or any combination
thereof; provided

-6-



--------------------------------------------------------------------------------



 



that the combined value, as determined by the Committee, of all cash and cash
equivalents and the fair market value of any such property so tendered to, or
withheld by, the Company, as of the date of such tender, is at least equal to
the full amount required to be paid to the Company pursuant to the Plan or the
applicable Award agreement.
     SECTION 7. Amendment and Termination. Except to the extent prohibited by
applicable law and unless otherwise expressly provided in an Award agreement or
in the Plan:
     (i) Amendments to the Plan. Except as required by applicable law or the
rules of the principal securities exchange on which the Units are traded and
subject to Section 7(ii) below, the Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan without the consent of any partner,
Participant, other holder or beneficiary of an Award, or other Person.
     (ii) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter any Award theretofore granted, provided no
change, other than pursuant to Section 7(iii), in any Award shall materially
reduce the benefit to Participant without the consent of such Participant.
     (iii) Adjustment or Termination of Awards Upon the Occurrence of Certain
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria (if any) included in, Awards in recognition of
unusual or significant events (including, without limitation, the events
described in Section 4(c) of the Plan) affecting the Partnership or the
financial statements of the Partnership, of changes in applicable laws,
regulations, or accounting principles, or a change in control of the Company (as
determined by its Board) or the Partnership (as determined by the Committee),
whenever the Committee determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. Such adjustments may include,
without limitation, accelerating the exercisability of an Award, accelerating
the date on which the Award will terminate and/or canceling Awards by the
issuance or transfer of Units having a value equal to the Option’s positive
“spread.”
     SECTION 8. General Provisions.
          (a) No Rights to Awards. No Person shall have any claim to be granted
any Award, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.
          (b) Termination of Employment. For purposes of the Plan, unless the
Award agreement provides to the contrary, a Participant shall not be deemed to
have terminated employment with the Company and its Affiliates or membership
from the Board until such date as the Participant is no longer either an
Employee of the Company or an Affiliate or a Director, i.e., a change in status
from Employee to Director or Director to Employee shall not be a termination.
          (c) No Right to Employment. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate or to remain a Director, as applicable. Further, the
Company or an Affiliate may at any time dismiss a Participant from employment,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award agreement. Nothing in the Plan or any Award
agreement shall operate or be construed as constituting an employment agreement
with any Participant and each Participant shall be an “at will” employee, unless
such Participant has entered into a separate written employment agreement with
the Company or an Affiliate.
          (d) Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware and applicable federal law,
without giving effect to principles of conflicts of law.

-7-



--------------------------------------------------------------------------------



 



          (e) Severability. If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.
          (f) Other Laws. The Committee may refuse to issue or transfer any
Units or other consideration under an Award if, in its sole discretion, it
determines that the issuance or transfer or such Units or such other
consideration might violate any applicable law or regulation, the rules of any
securities exchange, or entitle the Partnership or an Affiliate to recover the
same under Section 16(b) of the Exchange Act, and any payment tendered to the
Company by a Participant, other holder or beneficiary in connection with the
exercise of such Award shall be promptly refunded to the relevant Participant,
holder or beneficiary.
          (g) No Trust Fund Created; Unsecured Creditors. Neither the Plan nor
any Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any general unsecured creditor of
the Company or the Affiliate.
          (h) No Fractional Units. No fractional Units shall be issued or
delivered pursuant to the Plan or any Award, and any such fractional Units or
any rights thereto shall be canceled, terminated, or otherwise eliminated,
without the payment of any consideration therefor.
          (i) Headings. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.
          (j) Tax Withholding. The Company or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Units or other property) of any applicable taxes payable in respect of the
grant of an Award, its exercise, the lapse of restrictions thereon, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company or the Affiliate to
satisfy its withholding obligations for the payment of such taxes.
          (k) Facility Payment. Any amounts payable hereunder to any person
under legal disability or who, in the judgment of the Committee, is unable to
properly manage his financial affairs, may be paid to the legal representative
of such person, or may be applied for the benefit of such person in any manner
which the Committee may select, and the Company and its Affiliates shall be
relieved of any further liability for payment of such amounts.
          (l) Participation by Affiliates. In making Awards to Employees
employed by an Affiliate of the Company, the Committee shall be acting on behalf
of the Affiliate, and to the extent the Partnership has an obligation to
reimburse the Affiliate for compensation paid to Employees for services rendered
for the benefit of the Partnership, such payments or reimbursement payments may
be made by the Partnership directly to the Affiliate, and, if made to the
Company, shall be received by the Company as agent for the Affiliate.
     SECTION 9. Term of the Plan; Unitholder Approval. The Plan, as hereby
amended and restated, shall be effective on the date of its approval by the
Unitholders of the Partnership and shall continue until the earliest of (i) all
available Units under the Plan have been paid to Participants, (ii) the
termination of the Plan by action of the Board or the Committee or (iii) the
10th anniversary of the date of the approval by the Unitholders of this Plan.
However, unless otherwise expressly provided in the Plan or in an applicable
Award agreement, any Award granted prior to such termination, and the authority
of the Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.

-8-



--------------------------------------------------------------------------------



 



     SECTION 10. Section 409A. Notwithstanding anything in this Plan to the
contrary, if any Plan provision or Award under the Plan would result in the
imposition of an additional tax under Code Section 409A and related regulations
and United States Department of the Treasury pronouncements (“Section 409A”),
that Plan provision or Award will be reformed to the extent practicable to avoid
imposition of the applicable tax and no action taken to comply with Section 409A
shall be deemed to adversely affect the Participant’s rights to an Award or
require the consent of the Participant.

-9-